Title: To James Madison from John Lovett, 28 January 1817
From: Lovett, John
To: Madison, James



Sir
Washington Jany. 28th. 1817.

I have the honour to enclose the Petition of Leonard Blanchard, praying for a commission in the army of the U. States.  I know not the man, personally, but cannot doubt of his merit when certified by so respectable authority as the Honorable Mr. Woods, Speaker of the House of Representatives of the State of NewYork, and, His Excellency, Governor Tompkins.  I have the honour to be Sir, with great Respect & consideration Your Most Obedient Servt.

John Lovett

